Citation Nr: 0812436	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-12 462	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to service connection for a right hip 
disability.    

3. Entitlement to service connection for a right ankle 
disability.  

4. Entitlement to service connection for residuals of a left 
ankle injury. 

5. Entitlement to service connection for bilateral hearing 
loss.  

6. Entitlement to service connection for tinnitus.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD
J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2004 and in 
September 2004 of a Department of Veterans Affairs (VA) 
Regional Office (RO).   

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claims of service connection for a right shoulder 
disability, a right hip disability, a right ankle disability, 
bilateral hearing loss and tinnitus are REMANDED to the RO 
via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

Residuals of a left ankle injury were not affirmatively shown 
to have been present during service, and the current left 
ankle disability to include residuals of sprain first shown 
after service, is unrelated to a disease, injury, or event of 
service origin.  


CONCLUSION OF LAW

Residuals of a left ankle injury and the current left ankle 
disability to include residuals of sprain were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004. The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  



The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit any evidence in his possession that pertained to the 
claim.  The notice included the provision for the effective 
date of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that VCAA notice pertaining to degree of 
disability was not provided, as the claim is denied no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the service medical records, 
service personnel records, and VA records.  The veteran has 
submitted private medical records.  He has not identified any 
additionally available evidence for consideration in the 
appeal.  

In the absence of evidence that the claimed disability may be 
associated with an established injury during service, a VA 
examination or medical opinion under the duty to assist is 
not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires that there be (1) competent 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  



Factual Background

The service personnel records show that the veteran served in 
Vietnam from March 1970 to March 1971.  His military 
decorations include the National Defense Service Medal, the 
Vietnam Campaign Medal, the Vietnam Service Medal, and the 
Army Commendation Medal for meritorious service in connection 
with military operations against a hostile force.  

In Vietnam, the veteran served as the Brigade Personnel 
Management Officer and as a lawyer of the Staff Judge 
Advocate as defense counsel.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment of a left ankle injury or 
abnormality.   

After service, private medical records show that in November 
1984 the veteran stepped sideways on his left ankle, and X-
rays did not detect a fracture.  The diagnosis was ankle 
sprain.  In September 1990, the veteran gave a history of 
sprained ankles and a broken left ankle.  In January 1998, 
the veteran gave a history of multiple injuries to his 
ankles.  In November 1998, the veteran twisted his left 
ankle, stepping over a fence.  History included multiple 
injuries to the ankle.  X-rays did not reveal a fracture or 
dislocation.  The assessment was third degree left ankle 
sprain.  

In February 2008, the veteran testified that in Vietnam he 
turned his ankles several times trying to get to his bunker 
during rocket attacks, but he did not seek treatment.  He 
stated that since the late 1980s he has been unable to do 
hard work because he turns his ankle and sprains the ankle 
easily. 



Analysis 

The veteran argues that the provisions of 38 U.S.C.A. § 
1154(b) apply.  Under 38 U.S.C.A. § 1154(b), a veteran who 
engaged in combat with the enemy in active service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

Whether or not the veteran engaged in combat, the presumption 
afforded under 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent evidence is generally required.  Wade v. 
West, 11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 
Vet. App. 521, 522-24 (1996); Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  In other words, that an injury was 
sustained in service alone is not enough to establish service 
connection, there must be a current disability resulting from 
the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

And although the service medical records do not document a 
left ankle injury or sprain, the veteran is competent to 
describe symptoms of an injury and his statements and 
testimony are credible and consistent with the circumstances, 
conditions, or hardships of his service in Vietnam.

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
chronic residuals of a left ankle injury and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, a left ankle sprain, resulting from injury, 
was first documented in November 1984, but X-rays did not 
reveal a fracture.  In September 1990, the veteran gave a 
history of a broken left ankle.  In January and November 
1998, the veteran gave a history of multiple injuries to his 
ankles, and in November 1998, the veteran twisted his left 
ankle, but X-rays did not reveal a fracture or dislocation.  
The absence of documented symptoms of a left ankle injury or 
sprain from 1971 to 1984 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Balancing the 
lack of documentation of symptoms of residuals of a left 
ankle injury or sprain for over a decade against the 
veteran's statements and testimony, the Board finds the 
absence of symptoms for more than a decade after service, 
more probative of the question whether the current left ankle 
disability, first documented after service in 1984, is 
related to service based on continuity of symptomatology, and 
the lack of medical evidence of continuity opposes rather 
than supports the claim.  And the Board finds the absence of 
medical evidence of continuity of symptomatology outweighs 
the veteran's statements of continuity.

As for service connection based on the initial documentation 
of a left ankle disability after service under 38 C.F.R. § 
3.303(d), none of the documented left ankle problems by 
private physicians in 1984, in 1990, and in 1998 were 
associated with a left ankle injury during service. 

As for the veteran's statements and testimony, relating his 
current left ankle disability to service, although the 
veteran is competent to describe symptoms of an injury, where 
as here, the question involves medical causation, competent 
medical evidence is required to substantiate the claim 
because the veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372, (Fed. Cir. 2007).  For this reason, the Board 
rejects the veteran's statements and testimony as competent 
evidence to establish a nexus between the current left ankle 
disability and any event or injury of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no such evidence, the preponderance of the evidence 
is against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER


Service connection for residuals of a left ankle injury and 
the current left ankle disability to include residuals of 
sprain is denied. 


REMAND

On the claim of a right shoulder disability, the veteran 
states that he injured his right shoulder in Vietnam, when he 
hit the floor of a bunker during a rocket attack.  In a 
statement in November 2004, a former Staff Judge Advocate 
officer stated that he recalled that the veteran had injured 
his shoulder trying to get to a bunker.  After service 
private medical records disclose that in 1972 the veteran 
complained of right shoulder discomfort and the diagnosis was 
bursitis.  Later in September 1990, the veteran gave a 
history of having had bursitis.  In August 1996, he 
complained of tenderness over the right biceps.  In March and 
September 1997, the assessment was probable bicipital 
tendonitis.  In January 1998, the veteran complained of right 
shoulder/bicep pain.  History included a right arm injury, 
six to eight years earlier, when he caught hold of a 200 
pound calf with his right arm.  The assessments were 
impingement syndrome and bicipital tendonitis. 



On the claim of service connection for a right hip 
disability, the veteran states that he injured his right hip 
in the spring of 1970 while in Vietnam, when he landed in a 
ditch during a rocket attack, but he did not seek medical 
treatment.  After service private medical records disclose 
that in August and September 1990 and in October 1994 the 
veteran complained of right hip pain.  In September 1990, the 
veteran recalled having injured the right leg in Vietnam when 
he dove into a ditch and thereafter had had some pain about 
the right thigh and groin.  X-rays revealed moderate 
degenerative changes of the right hip and what appeared to be 
a simple degenerative cyst.  Also from 1990 to 2001, there 
were several entries of right hip pain or discomfort.  In 
August 2003, X-rays revealed sclerosis and subchondral 
erosions of the right hip.  In August 2003, the veteran was 
referred to physician because of right pain.  It was noted 
that the veteran had developed right hip pain in the last 
year and that his father, a cousin, and a nephew all had 
congenital dysplasia of the acetabulum and had required hip 
replacements.  In September 2003, the veteran recalled that 
during service his base camp was under a rocket attack and a 
rocket blast caused him to be thrown into a ditch, at which 
time he bruised his right hip and since then he had had 
intermittent right hip pain.  In the last six to eight months 
the right hip pain had become constant and increased in 
severity.  An X-ray revealed advanced arthritis of the right 
hip.  The impression was severe post-traumatic osteoarthritis 
of the right hip.  In October 2003, the veteran had a total 
right hip replacement.  In statements in February 2004, in 
February 2005, and in April 2005, a private physician 
expressed the opinion the post-traumatic osteoarthritis of 
the right hip was the result of the veteran's injury in 
service in Vietnam.  In a statement, dated in March 2005, a 
private doctor concurred with the opinion that the veteran's 
right hip arthritis was the result of the in-service injury. 

On the claim of service connection for a right ankle 
disability, the service medical records show that in May 1969 
the veteran sprained his right ankle and an X-ray was 
negative.  After service in December 1976, the veteran 
sprained his right ankle. In September 1990 and in November 
1998, the veteran gave a history of multiple injuries to the 
right ankle. 



On the claim of service connection for bilateral hearing loss 
and tinnitus, the veteran stated that he was exposed to small 
arms fire during service and to artillery fire in Vietnam as 
well as to rocket attacks.  After service, in August 1990, a 
private physician reported that the veteran had been noticing 
some decreased hearing and an audiogram was performed, which 
revealed high frequency loss.  In September 1998, the veteran 
complained of ringing in his ears.  In September 1999, the 
veteran stated that his hearing was gradually declining.  

In light of the above evidence and under the duty to assist, 
further evidentiary development is needed and the case is 
remanded for the following action. 

1. Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Ask the veteran for the medical 
records, including the surgical report, 
pertaining to the total right hip 
replacement in October 2003. 

3. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that any current right 
shoulder, right hip, or right ankle 
disability is related to an injury, 
disease, or event of service origin.  The 
claims folders must be made available to 
the examiner for review.  In formulating 
the opinions, the VA examiner is asked to 
comment on the following: 

a). On the claim of service 
connection for a right shoulder 
disability, is bicipital tendonitis, 
first documented in the 1990s, 
consist with an injury the veteran 
has described as deep bruises to the 
right shoulder, when he hit his 
shoulder on the floor over a bunker 
in Vietnam in 1970?

b). On the claim of service 
connection for a right hip 
disability, does the medical 
evidence of record support the 
diagnosis of post-traumatic 
arthritis of the right hip, 
resulting in a total right hip 
replacement, or of congenital 
dysplasia?  If the most accurate 
diagnosis is post-traumatic 
arthritis, is it at least as likely 
as not that it is consistent with an 
injury the veteran has described, 
when he landed in a ditch during a 
rocket attack in Vietnam in 1970? 

c). On the claim of service 
connection for a right ankle 
disability, does the medical 
evidence of record support the 
diagnosis of a chronic ankle 
disability?  And if so, is it at 
least as likely as not that the 
current right ankle disability is 
consistent with an ankle sprain in 
1969 and subsequent ankle weakness 
and post-service evidence of 
recurrent ankle sprains?

The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of the medical evidence both for and 
against causation is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

4. Schedule the veteran for a VA 
audiology examination to determine 
whether the current hearing loss and 
tinnitus are at least as likely as not 
due to the veteran's exposure to impulse 
noise, namely, small arms firing and 
artillery fire as well as rocket attacks.  
The claims folders must be made available 
to the examiner for review.  

In formulating the opinion, the VA 
examiner is asked to comment on the 
fact that hearing loss was first 
documented in 1990 although the 
veteran noticed hearing loss before 
then. 

The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of the medical evidence both for and 
against the opinion is so evenly divided 
that it is as medically sound to find in 
favor of the opinion as it is to find 
against it. 

5. After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


